Citation Nr: 1438222	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee (exclusive of a temporary total rating from May 21, 2012, to August 1, 2012).

2.  Entitlement to a compensable evaluation for right ear sensorineural hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a disability manifested by dizziness, to include as secondary to service-connected right ear sensorineural hearing loss.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a left ankle injury.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for costochondritis.

6.  Whether the reduction in the disability rating for asthmatic episodes from 10 percent to noncompensable, effective October 1, 2010, was proper.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, July 2010, and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Virtual VA paperless claims processing system contains copies of VA medical records that were already considered by the RO.  The remainder of the documents in that file are either irrelevant or duplicative of the evidence already contained in the paper claims file.  The Veterans Benefits Management System (VBMS) does not contain any documents in this case.

The appeal in its entirety is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has submitted additional evidence that was not previously considered by the AOJ.  He was offered the opportunity to submit a waiver of the AOJ's initial consideration of that evidence in a July 2014 letter.  However, in response, he declined to submit a waiver and instead requested that his case be remanded to the AOJ for review of the additional evidence that was submitted.  As such, the case must be remanded.

The Board also finds that the Veteran should be afforded additional VA examinations to ascertain the current severity and manifestations of his service-connected left knee disability and right ear sensorineural hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his left knee, right ear hearing loss, dizziness, left ankle, costochondritis, and asthmatic episodes.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completion of the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his right ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's service-connected hearing loss and discuss the effect of the disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative arthritis of the left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should all signs and symptoms necessary for rating the Veteran's left knee disability.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.             §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

